                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES T MCCARTHY,                                 Case No. 16-cv-06820-HSG (PR)
                                                        Petitioner,
                                   8
                                                                                           ORDER REGARDING PETITIONER’S
                                                 v.                                        SECOND MOTION FOR STAY AND
                                   9
                                                                                           ABEYANCE
                                  10     SCOTT FRAUENHEIM, Warden,
                                                                                           Re: Dkt. No. 27
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner’s first motion for a stay and abeyance of the instant action pursuant to Rhines v.

                                  14   Weber, 544 U.S. 269 (2005), was granted on September 25, 2018. Dkt. No. 26. On September

                                  15   27, 2018, apparently not having yet received the Court’s order, petitioner filed a second motion for

                                  16   stay and abeyance. Dkt. Nos. 27, 28. The second motion for a stay is DENIED as unnecessary.

                                  17          Petitioner reports that he has now exhausted all claims in the California Supreme Court.

                                  18   As indicated in the September 25, 2018 order, petitioner must now file a motion to reopen the

                                  19   instant action, clearly identifying each claim that has been exhausted in state court. Upon such

                                  20   filing, the case will be reopened, and the Court will schedule further proceedings.

                                  21          The Clerk is directed to re-send petitioner a copy of the Court’s September 25, 2018 order

                                  22   (Dkt. No. 26) and terminate Dkt. No. 27.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 10/12/2018

                                  25

                                  26
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  27                                                                United States District Judge
                                  28
